Title: From George Washington to Lieutenant Colonel Ludwig Weltner, 16 November 1778
From: Washington, George
To: Weltner, Ludwig


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 16th Novemr 1778
  
I am sorry to find by yours of yesterday that the ill state of your health obliges you to think of quitting the Service. If you should be of opinion that retiring from the Army during the Winter Season would so far re-establish your Constitution as to enable you to take the command of your Regiment again early in the Spring, I should prefer granting you a Furlough to accepting of your Commission. You will therefore be pleased to consider of this, and let me know your determination. If you conclude to quit the service, I shall make no further objection, but must regret the loss of a good Officer. I am Sir Yr most obt Servt.
